 1 PARKER IBRAHIM & BERG LLP
   JOHN M. SORICH (CA Bar No. 125223)
 2 john.sorich@piblaw.com
   DAVID M. LIU (CA Bar No. 216311)
 3 david.liu@piblaw.com
   695 Town Center Drive, 16th Floor
 4 Costa Mesa, California 92626
   Tel: (714) 361-9550
 5 Fax: (714) 784-4190

 6 Attorneys for Defendant
   M&T BANK (erroneously sued as “M&T Bank Corporation”)
 7

 8                              UNITED STATES DISTRICT COURT

 9                 EASTERN DISTRICT OF CALIFORNIA -- SACRAMENTO

10

11   OMAR ZAVALA                                 CASE NO.: 2:20-cv-02276-TLN-DB

12                Plaintiff,                     ORDER GRANTING STIPULATION TO
                                                 STAY DISCOVERY PENDING
13         v.                                    RESOLUTION OF MOTION FOR
                                                 JUDGMENT ON PLEADINGS AND TO
14   TRANS UNION, LLC,
     EQUIFAX INFORMATION                         CONTINUE ALL PRE-TRIAL DATES
15   SERVICES, LLC, AND
     M&T BANK CORPORATION,
16
                  Defendants.                    ACTION FILED:     November 13, 2020
17

18

19

20

21

22

23

24

25

26 ///

27 ///

28 ///

                                             1
         ORDER GRANTING STIPULATION TO STAY DISCOVERY AND CONTINUE PRE-TRIAL DATES
 1          The Court, having reviewed the joint stipulation between plaintiff Omar Zavala (“Plaintiff”),

 2 defendant M&T Bank (erroneously sued as “M&T Bank Corporation”) (“M&T Bank”), defendant

 3 Trans Union, LLC (“Trans Union”) and defendant Equifax Information Services, LLC (“Equifax”)

 4 (Plaintiff, M&T Bank, Trans Union and Equifax are collectively, the “Parties”) to stay discovery and

 5 continue all pre-trial dates pending resolution of the joint motion of M&T Bank, Trans Union and

 6 Equifax (collectively the “Defendants”) for judgment on the pleadings (“MJOP”), by and through their

 7 undersigned counsel (“Stipulation to Stay Discovery”) and good cause appearing therefore, hereby

 8 orders as follows:

 9          IT IS HEREBY ORDERED THAT the Parties’ Stipulation to Stay Discovery is granted in

10 its entirety:

11          1. All pending discovery responses will be due 14 days after the Court issues its order on the

12             MJOP; and

13          2. The following pre-trial deadlines will be continued as follows:

14                 1) Deadline to file dispositive motions: 3/8/2022;

15                 2) Deadline to serve supplemental disclosures: 2/4/2022;

16                 3) Deadline to file notice of trial readiness (if no dispositive motions): 1/7/2022;

17                 4) Deadline to serve supplemental expert disclosures: 12/8/2021;

18                 5) Deadline to serve expert disclosures: 11/8/2021; and

19                 6) Non-expert discovery cut off: 9/9/2021.

20

21          IT IS SO ORDERED.

22

23 DATED: May 24, 2021
                                                                Troy L. Nunley
24
                                                                United States District Judge
25

26

27

28

                                                       2
        ORDER GRANTING STIPULATION TO STAY DISCOVERY AND CONTINUE PRE-TRIAL DATES
